PER CURIAM.
We reverse the order denying defendant’s motion filed pursuant to Florida Rule of Criminal Procedure 3.800(b) insofar as it fails to award defendant credit for the time he spent in jail prior to being sentenced to probation on October 25, 1995. When the court sentenced defendant following violation of probation, the court directed that defendant receive credit for all time served in jail but failed to award him sufficient credit. The state properly concedes that defendant is entitled to additional credit for the time period prior to the October 25 sentencing date. *1013The state suggests that defendant is entitled to an additional award of 142 days; our calculation results in a 193 day credit. On remand, the court shall determine the correct amount.
Affirmed, in part, reversed, in part, and remanded.